—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered December 11, 1991, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a persistent felony offender, to a term of 15 years to life, unanimously affirmed.
The jury’s finding that defendant committed a robbery is supported by the testimony of eyewitnesses. Contrary to defendant’s contention, there is no requirement that the victim testify (see, e.g., People v Hall, 196 AD2d 792, lv denied 82 NY2d 850).
We have considered defendant’s other contentions and find them to be without merit. Concur—Carro, J. P., Rosenberger, Ellerin, Nardelli and Tom, JJ.